19-23649-rdd          Doc 213       Filed 10/04/19       Entered 10/04/19 15:39:17               Main Document
                                                        Pg 1 of 2




                    UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF NEW YORK
_______________________________________________

In re:

 Purdue Pharma L.P., et al.,                                                 Case No.: 19-23649 (RDD)

                                                                                        (Chapter 11)

                                              Debtors.                           (Jointly Administered)


Purdue Pharma L.P., et al.,
                                                                              Adv. Pro. No. 19-08289 (RDD)

                        Plaintiffs,
         v.

Commonwealth of Massachusetts, et al.

               Defendants.
_______________________________________________

                    NOTICE OF APPEARANCE AND REQUEST
    FOR SERVICE OF NOTICES AND PLEADINGS IN AN ADVERSARY PROCEEDING


          PLEASE TAKE NOTICE that pursuant to Rule 9010(b) of the Federal Rules of

Bankruptcy Procedure 1, New York State Attorney General Letitia James, hereby files this Notice

of Appearance and Request For Service of Notices and Pleadings on behalf of the People of the

State of New York 2, as a party defendant in the above captioned adversary proceeding

("Proceeding"), and does hereby request that all notices required to be given under Rule 7001, et

seq. and all papers served or required to be served in this Proceeding, be given to and served

upon:


1
    Unless otherwise stated, all references to "Rule" shall mean the Federal Rules of Bankruptcy Procedure.
2
    Does not include New York State Agencies, municipalities and quasi-governmental units.
19-23649-rdd     Doc 213     Filed 10/04/19    Entered 10/04/19 15:39:17          Main Document
                                              Pg 2 of 2


                              Muhammad Umair Khan
                              Senior Advisor and Special Counsel
                              Executive Division
                              Office of the New York State Attorney
                              General 28 Liberty Street
                              New York, New York 10005


      PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only

notices and papers referred to in Rule 2002 et seq. but also includes, without limitation, notices

of any applications, motions, orders, complaints, demands, hearings, requests or petitions,

answering or reply papers, memoranda and briefs in support of any of the foregoing, disclosure

statements, plans of reorganization, or any other document brought before this Court with

respect to this Proceeding, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, delivery, telephone, facsimile, electronic transmission or

otherwise. The Clerk of the Court is requested to place the names and addresses of counsel as

set forth in this Notice on any Master Service List in this Proceeding.

Dated: October 2, 2019
       New York, New York

                                              Respectfully submitted,
                                              Letitia James
                                              Attorney General of the State of New York

                                              By:/s/ Muhammad Umair Khan
                                              Senior Advisor and Special Counsel
                                              Executive Division
                                              Office of the New York State Attorney
                                              General 28 Liberty Street
                                              New York, New York 10005
                                              Telephone: (212) 416-6685 Email:
                                              Umair.Khan@ag.ny.gov
